             Case 13-12159-CSS         Doc 692     Filed 11/12/19    Page 1 of 2



                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE

------------------------------------x
                                               :
In re:                                         :        Chapter 15
                                               :
IRISH BANK RESOLUTION CORPORATION :                     Case No. 13-12159 (CSS)
LIMITED (IN SPECIAL LIQUIDATION),              :
                                               :
               Debtor in a foreign proceeding. :
                                               :
------------------------------------x

                NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                  HEARING ON NOVEMBER 14, 2019 AT 2:00 P.M.

                Set forth below are the matters scheduled to be heard before the Honorable
Christopher S. Sontchi, United States Bankruptcy Judge, in the United States Bankruptcy Court
for the District of Delaware, 824 Market Street, 5th Floor, Courtroom 6, Wilmington, Delaware,
on November 14, 2019 beginning at 2:00 p.m. Eastern.

I.     MATTERS GOING FORWARD

1.     Foreign Representatives Motion to Establish Applicable Post-Liquidation Interest Rate of
       Certain Subordinated Notes Pursuant to 11 U.S.C. §§ 726(a)(5), 1507, and 1521(a)
       [Docket No. 671] (Date Filed: 10/18/19)

       Related
       Documents:

       a.     Certification of Counsel in Support of Order Approving Joint Stipulation of
              Undisputed Facts in Respect of Foreign Representatives’ Motion to Establish
              Applicable Post-Liquidation Interest Rate of Certain Subordinated Notes Pursuant
              to 11 U.S.C. §§ 726(a)(5), 1507, and 1521(a) [Docket No. 683]
              (Date Filed: 11/7/19)

       b.     Order Approving Joint Stipulation of Undisputed Facts in Respect of Foreign
              Representatives Motion to Establish Applicable Post Liquidation Interest Rate of
              Certain Subordinated Notes Pursuant to to 11 U.S.C. §§ 726(a)(5), 1507, and
              1521(a) [Docket No. 688] (Date Filed: 11/7/19)

       Objection
       Deadline:      November 1, 2019 at 4:00 p.m. (Eastern)
                Case 13-12159-CSS         Doc 692        Filed 11/12/19   Page 2 of 2



        Objections/
        Responses Filed:

        a.        Objection of Burlington Alpha, LLC and Burlington Beta, LLC to Foreign
                  Representatives’ Motion to Establish Post-Liquidation Interest Rate of Certain
                  Subordinated Notes [Docket No. 673] (Date Filed: 11/1/19)

                  Related Document

                         i.     Declaration of Robert F. Poppiti, Jr. in Support of Objection to
                                Foreign Representatives’ Motion to Establish Post-Liquidation
                                Interest Rate of Certain Subordinated Notes [Docket No. 674]
                                (Date Filed: 11/1/19)

        b.        Objection of ACMO S.à.r.l., Attestor Value Master Fund LP, and Deutsche Bank
                  AG, London Branch to Foreign Representatives’ Motion to Establish Post-
                  Liquidation Interest Rate of Certain Subordinated Notes [Docket No. 675]
                  (Date Filed: 11/1/19)

        c.        Foreign Representatives’ Omnibus Reply to Noteholders’ Objections to Motion to
                  Establish Applicable Post-Liquidation Interest Rate of Certain Subordinated
                  Notes Pursuant to 11 U.S.C. §§ 726(a)(5), 1507, and 1521(a) [Docket No. 678]
                  (Date Filed: 11/5/19)

        Status:          This matter is going forward.

Dated: November 12, 2019
       Wilmington, Delaware

                                        SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                         /s/ Van C. Durrer, II
                                        Van C. Durrer, II (I.D. No. 3827)
                                        300 South Grand Avenue
                                        Los Angeles, California 90071
                                        Telephone: (213) 687-5000
                                        Attorney for the Foreign Representatives of Irish Bank
                                        Resolution Corporation Limited




                                                  2
860801-WILSR01A - MSW
